Citation Nr: 1231307	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to January 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009, a statement of the case was issued in February 2010, and a substantive appeal was timely received in March 2010.  

In November 2009, the Veteran withdrew his claim of service connection for hypertension due to Agent Orange exposure.  In the notice of disagreement in October 2009, the Veteran raised a claim of service connection for a kidney condition and in November 2009 clarified that he was not raising a claim of service connection for a kidney condition; however, in May 2012 his representative indicated that the Veteran in October 2009 did raise a claim of service connection for kidney condition due to Agent Orange exposure.  As it is unclear whether the Veteran is raising a claim of service connection for a kidney condition, this matter is referred to the Agency of Original Jurisdiction for appropriate action.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2008, in October 2009, and in other statements, the Veteran contends that he has bilateral hearing loss and tinnitus due to exposure to acoustic trauma in service without hearing protection.  The Veteran claims that he was a cook assigned to a combat aviation unit in Vietnam and his messing facility was within close proximity to the air field as well as the air defense artillery and artillery batteries.  He states that he has had hearing loss and tinnitus since service.  His DD 214 Form shows that he served in Vietnam as a cook with the 73rd Aviation Company 222nd Combat Support Aviation Battalion.  Further, in the notice of disagreement received in October 2009, the Veteran indicated that he had 2 hearing tests within the last 2 years and both times was advised to wear hearing aids.  In May 2012, the Veteran's representative asserted that the Veteran was not provided with forms authorizing VA to obtain the 2 private audiology examinations he referenced in October 2009.  Under the duty to assist, the Veteran should be afforded a VA examination to determine whether he has bilateral hearing loss and tinnitus due to exposure to acoustic trauma in service and an attempt should be made to obtain his private audiology examinations.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Specifically request that the Veteran provide written authorization for VA to obtain the 2 private audiology examinations he referenced in his notice of disagreement in October 2009.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 
38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA audiology examination to determine the nature and probable etiology of his bilateral hearing loss and tinnitus disabilities.  Following examination and review of the claims folder, the examiner is asked to address the following questions:

a) does the Veteran have right and/or left ear hearing loss disability per VA standards found at 38 C.F.R. § 3.385.
 
b) if right and/or left ear hearing loss is demonstrated per VA standards, is it at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss is the result of exposure to noise trauma during service or to any other aspect of his period of active service from April 1966 to January 1968; and

c) is it at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of exposure to noise trauma during service or to any other aspect of his period of active service from April 1966 to January 1968?

The examiner is asked to comment on the significance of the Veteran's service in Vietnam as a cook with the 73rd Aviation Company 222nd Combat Support Aviation Battalion, where he claims he had exposure to acoustic trauma as his messing facility was within close proximity to the air field, air defense artillery, and artillery batteries.  The examiner also is asked to compare the audiogram on entrance examination in April 1966 to the audiogram on separation examination in January 1968 and address the upward shift in the left ear at 4000 Hertz as the decibel of the puretone threshold at 4000 Hertz was 0 (when converted to ISO units) in April 1966, and was 10 in January 1968.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner determines that any bilateral hearing loss or tinnitus is not likely due to service, the examiner is asked to address the likely cause of the current hearing loss and tinnitus.  

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3. After the above development has been completed, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


